DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 06 December 2021.
The amendment filed 06 December 2021 does not place the application in condition for allowance.
Status of Claims
Claim 1 was amended in the amendment filed 06 December 2021.
Claims 3 and 5 were cancelled in the amendment filed 06 December 2021.
Claims 1, 4, and 6-9 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naber et al. (WO 20185/147739 A1; English equivalent provided in US 2020/0279970 A1, hereinafter “Naber”) in view of Smith (US 2016/0072000 A1; hereinafter “Smith”) and Lee et al. (US 2013/0139884 A1; hereinafter “Lee”).
Regarding claim 1, Naber teaches a solar cell (abstract, Fig. 1) comprising: 
a substrate having a first side and a second side opposite to each other (upper and lower sides, respectively, of substrate 1 in first interpretation. Alternatively, in second interpretation, upper and lower sides of substrate 1/conductive region 4; ¶¶ 0066-0067); 
an emitter layer disposed on the first side of the substrate (emitter 2 on the upper side of the substrate 1 in Fig. 1; ¶ 0067), wherein the emitter layer comprises a first conductivity type of dopant (emitter layer doped with boron, a dopant providing P-type conductivity; ¶ 0067); 
a first thin oxide layer disposed on the emitter layer (tunnel oxide 5; ¶ 0068); 
a first doped silicon layer disposed on the first thin oxide layer (polysilicon layer 6 on tunnel oxide 5; ¶ 0068), wherein the first doped silicon layer comprises the first conductivity type of dopant (polysilicon layer 6 also include boron doping; ¶ 0068), a concentration of the first conductivity type of dopant in the first doped silicon layer is highest at a side directly adjacent to the first thin oxide layer (Naber teaches it is known that in boron doping that is used in the first doped silicon layer 6 above, the boron dopant tends to move to the interface with the tunnel dielectric, i.e. the first thin oxide layer 5, thus meeting the limitations of instant claim 1; ¶¶ 0010, 0039-0040); 
a first capping layer disposed on the first silicon layer (upper layer 9 on silicon layer 6 in Fig. 1 which functions as an anti-reflection layer and “caps” the device, broadly recited; ¶¶ 0050, 0070), wherein the first capping layer comprises silicon oxide (layer 9 includes various materials including silicon oxynitride, which includes silicon oxide and thus is interpreted to read on the claimed “comprises silicon oxide”);
a second thin oxide layer directly disposed on the second side of the substrate (tunneling oxide 7 on the lower side of substrate 1; ¶ 0069 and Fig. 1. Naber teaches the layer 4 is not required and thus in that embodiment, the tunneling oxide layer 7 directly contacts the substrate 1, see e.g. Fig. 5c-e; ¶0067. Furthermore, as layer 4 is part of the substrate 1 as set forth in the second interpretation above, the layer 7 can also directly contact substrate 1/4 and thus meet the limitation presented); and 
a second doped silicon layer disposed on the second thin oxide layer (polysilicon layer 8 on the tunnel oxide 7 in Fig. 1; ¶ 0070), wherein the second doped silicon layer comprises a second conductivity type of dopant (second silicon layer 8 includes phosphorus, providing N-type conductivity; ¶¶ 0026 and 0070), and the first doped silicon layer has a thickness smaller than a thickness of the second doped silicon layer (¶ 0069); and
a mask layer disposed on the second doped silicon layer (lower layer 9 in Fig. 1 on second doped silicon layer 8; ¶ 0070), wherein the mask layer comprises: silicon nitride, silicon oxide, or a combination thereof (layer 9 includes various materials including silicon nitride, i.e. SiNx:H and silicon oxynitride, i.e. a combination of silicon nitride and silicon oxide; ¶ 0070).
However, Naber is silent to the first and second thin oxide layers being silicon oxide.
Smith teaches solar cells (abstract; Fig. 6). Smith teaches that a tunnel dielectric layer is formed between the substrate and the silicon layers of the device (dielectric layer 110 on both surfaces of substrate 100, between substrate 100 and polycrystalline silicon layers 116/118; ¶¶ 0033-0035). Smith teaches that the tunnel dielectric layers may be formed of silicon oxide (¶ 0033).
The devices of Naber and Smith are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Naber and use silicon oxide as the material of the tunnel dielectric between the substrate and silicon layers as taught above by Smith, because the selection of a known material based upon its suitability for its intended use, in the instant case silicon oxide as a known dielectric material in a tunneling oxide layer of a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). 
However, modified Naber is silent to a second capping layer disposed on the mask layer, wherein the second capping layer comprises silicon oxide.
Lee teaches solar cells (abstract; Fig. 1). Lee teaches that a backside passivation layer of the device (32) can be transparent to allow for light incidence on the back side to enhance efficiency of the device, and can be made as a multi-layer film including materials such as silicon nitride, silicon oxide, and others (¶ 0032); the examiner notes the ability to receive light from the rear surface is also included in the disclosure of Naber (Naber ¶ 0066). Lee also teaches a front-side layer for anti-reflection (22) can be made of various materials including silicon nitride, silicon oxynitride, silicon oxide, and others (Lee ¶0045)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Naber and include a multilayer passivation layer of silicon nitride and silicon oxide, as taught above by Lee as increasing the efficiency of the device. As Naber includes a silicon nitride layer and Lee does not specify any required order for the multilayer, it would have been obvious to one of ordinary skill in the art to place a layer of silicon oxide on the existing silicon nitride layer as taught above by Lee to form the multi-layer film structure and thus arrive at the arrangement of the second capping layer of silicon oxide disposed on the silicon nitride mask layer recited in instant claim 1. Additionally as an alternative, as Lee recognizes that silicon nitride, silicon oxynitride, and silicon oxide are known materials used in front side anti-reflection layers in solar cells, it would have been obvious to include silicon oxide as the front side layer (9) in modified Naber because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Additionally, modified Naber would also result in no aluminum oxide layer is used as a passivation layer of the solar cell (see Naber teaching a complete device devoid of aluminum oxide passivation layer, as well as Smith nor Lee are each silent to an aluminum oxide passivation layer material, thus interpreted to read on a solar cell where no aluminum oxide layer is used as a passivation layer, as claimed).
Regarding claim 4, modified Naber teaches the solar cell of claim 1. The Examiner notes the limitation “wherein the first doped silicon layer configured to provide passivation function” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the silicon layer recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Naber teaches all positively recited structural limitations for the first doped silicon layer, the layer is therefore capable of the function and use recited, absent a showing to the contrary.
Regarding claim 6, modified Naber teaches the solar cell of claim 1. The Examiner notes the limitation “wherein the solar cell is a tunnel oxide passive contact (TOPCon) solar cell” is a recitation of intended use/functional/properties of the claimed device. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure of the device recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Naber teaches all positively recited structural limitations for the device in claim 1, the layer is therefore capable of the function and use recited, absent a showing to the contrary.
Regarding claims 7-8, modified Naber teaches the solar cell of claim 1; Naber further teaches the substrate is an N-type silicon substrate (Naber ¶ 0066), the first conductivity type of dopant is a group III element, specifically boron (layers 2 and 6 doped with boron; ¶ 0068), and the second conductivity type of dopant is a group V element, specifically phosphorus (layer 8 doped with phosphorus; ¶ 0026). 
Regarding claim 9, modified Naber teaches the device of claim 1. However, Naber is silent in the above embodiment to the substrate being a P-type substrate, the first conductivity type of dopant is a group V element, and the second conductivity type of dopant is a group III element. Naber teaches that the substrate can be p-type (¶ 0049).
Smith teaches an analogous solar cell structure, including a substrate (100) with two silicon oxide layers on respective surfaces (110), and first and second doped silicon layers (116, 118; ¶¶ 0033-0035). Smith teaches that it is known that the doping of the individual layers, i.e. 100, 116, 118, can be reversed such that they are of opposite conductivity, and still result in the desired solar cell characteristics (¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Smith and form the substrate, first, and second layers of their corresponding opposite conductivities, i.e. P-type for the substrate, n-type for the first conductivity dopant, and p-type for the second conductivity dopant, because the selection of known materials and conductivities for their known use, in the instant case oppositely doped regions of a solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Smith above (see MPEP 2143 I. B. and 2144.07). The modification would necessarily result in a p-type substrate, the first conductivity being n-type dopant and being a group V element (see Naber ¶ 0026 teaching doping with phosphorus, a group V element for n-type conductivity), and the second conductivity being p-type with a group III element (see Naber ¶ 0068 teaching doping with boron, a group III element for p-type conductivity).
Response to Arguments
Applicant's arguments filed 06 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Naber teaches the features of amended claim 1. Applicant’s arguments which pertain to the instant grounds of rejection are answered below.
Applicant argues there is no capping layer on either side of device of Naber, specifically on layer 9 (see pages 8-9). The Examiner respectfully disagrees. The Examiner notes the new interpretation of the Naber reference, the first capping layer corresponds to layer 9 which is interpreted to comprise silicon oxide based upon the broadest reasonable interpretation of the limitation of “comprises silicon oxide” and not specifying the required formula or type of silicon oxide, and alternatively in view of Lee noted above. Thus the claims are rejected as set forth above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M-Th: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726